I concur, but according to my view the only questions involved are not whether Nelson was a general agent with specific limitations, but whether (1) a salesman has, within the scope of his authority as a salesman, power to make an agreement to take back merchandise; (2) whether by his statement or conduct he could bind his principal if, without authority of the principal, he made statements or indulged in conduct which purported to enlarge the authority he *Page 193 
would ordinarily have as a salesman; (3) whether the principal had in fact given him unconditional authority to promise a rebate on return of the thermotainer; and (4) whether there was any express or implied warranty that the thermotainer could do what the defendant claimed he expected of it. All these questions I think are answerable in favor of plaintiff and against defendants, for which reasons I concur.